

ASSET PURCHASE AGREEMENT


THIS AGREEMENT is made as of this 12:01 a.m.. on the 1st day of November 2007,
by and among SITESTAR CORPORATION, a Nevada corporation, with its principal
place of business located at 7109 Timberlake Road, #201, Lynchburg, Virginia
(the “Buyer”) and UNITED SYSTEMS ACCESS, INC. d/b/a U.S.A. TELEPHONE, a Delaware
corporation (the “Seller”), with its principal place of business at 5 Bragdon
Lane, Kennebunk, Maine. The Seller and the Buyer may sometimes be referred to
herein individually as a “Party” or collectively as “Parties.”


RECITALS:
 
A. The Seller owns all of the issued and outstanding capital stock of each of
United Systems Access Telecom, Inc., a Delaware corporation (“USAT”), DFW
Internet Services, Inc., a Texas corporation (“DFW”), and InReach Internet,
Inc., a Delaware corporation (“IRI”) and DFW owns all of the issued and
outstanding capital stock of each of August.net Services, Inc., a Delaware
corporation (“ANI”), Clover Computer Corporation, a Delaware corporation
(“CCC”), Internet Express, Inc., a Texas corporation (“IEI”), ShreveNet, Inc., a
Delaware corporation (“SNI”), Ticon.net, Inc., a Delaware corporation (“TNI”),
World Trade Network, Inc., a Delaware corporation (“WTI”), and The River
Internet Access Co., a Delaware corporation (“RIA”) and SNI owns all of the
issued and outstanding capital stock of Shrevetel, Inc., a Louisiana corporation
(“STI”) and RIA owns all of the issued outstanding capital stock of Sense
Networking, Inc. (“SNW”) (collectively, USAT, DFW, IRI, ANI, CCC, IEI, SNI, TNI,
WTI, RIA and SNW are referred to as the “Operating Companies” and each as a
“Operating Company”); and


B. Among other services, the Operating Companies provide dial-up Internet access
for their customers.


C. Seller agrees to sell and Buyer agrees to purchase certain Assets, as defined
below, of the Operating Companies used in the Internet Service Business (as said
term is defined below), in accordance with the terms and conditions set forth in
this Agreement.
 
D. The Parties to this Agreement desire to establish their mutual rights and
obligations with regard to the transactions by this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
parties hereto agree as follows:


I.
DEFINITIONS. As used herein, the following terms shall have the meaning set
forth:



A. “Annualized Dial-Up and E-mail Revenues” shall mean the sum of all revenues
collected or recognized by the Operating Companies in and for the month of
October 2007 for services rendered to the Conveyed Customers for dial-up and
e-mail services multiplied by twelve (12).


 
1

--------------------------------------------------------------------------------

 
 
B. “Assets” shall have the definition set forth in Section II.


C. “Closing” shall have the meaning of the Closing Date.


D. “Closing Date” shall be November 1, 2007.


E. “Conveyed Customers” shall mean those customers with Internet services as
conveyed by the Operating Companies to Buyer from the Customer List.


F. “Customer List” shall have the meaning set forth in Section II.A.1.


G. “Customers in Good Standing” shall be defined as all active or suspended
Customers who, as of Closing, are no more than sixty (60) days past due on their
account balance.


H. “Deferred Revenue” shall mean the sum of money, as of Closing, that the
Operating Companies have collected as payment for services to Conveyed Customers
to be rendered by Buyer after Closing.


I. “Estimated Conveyed Customers” shall mean 38,000 active Customers purchasing
Internet Service from the Operating Companies as of the Closing Date to be
conveyed to Buyer from the Operating Companies.


J. “Estimated Annualized Dial-Up and Email Revenues” shall mean $6,000,000.


K. “Estimated Deferred Revenue” shall mean $750,000.


L. “Internet Business” shall mean the business of providing dial-up Internet
access and dial-up Internet e-mail services, but not including web hosting
services for dial up customers and not including dial up Internet access
provided as a back-up by Seller or the Operating Companies to their commercial
customers.


II.
 PURCHASE, SALE AND DELIVERY OF ASSETS.



A. Subject to and in accordance with the terms and conditions of this Agreement
and in consideration of the Purchase Price provided in Section III below, Buyer
agrees to purchase, and Seller agrees to cause the Operating Companies to sell,
transfer, convey and assign all of their respective right, title, and interest
in and good and marketable title, free and clear of all liabilities,
obligations, security interests, liens (including tax liens), mortgages, leases
or leasehold interests, encumbrances and rights of others of any kind whatsoever
to the following assets used in the operation of the Internet Business:


1. Any and all dial-up Customers in Good Standing and respective e-mail accounts
including Customer accounts and Customer contracts or agreements, of the
Internet Business, but not including the web hosting accounts of the Operating
Companies and not including the commercial accounts for whom Seller or the
Operating Companies provide dial-up Internet access as a back-up means of
accessing the Internet. Seller will provide Buyer with a true, correct, and
complete list of all Customers (the “Customer List”) in electronic format at or
before Closing.


 
2

--------------------------------------------------------------------------------

 
 
2. All intangible personal property specifically relating to the Assets,
including without limitation, Customer contracts and agreements.


3. Certain Domain Names needed to provide email services and web hosting to the
Customer List including, BEWELLNET.COM, BWN.NET, CAMBRIDGEC.NET, DIAC.COM,
FGN.NET, IDSCO.NET, MCIA.COM, PLINET.COM, TECHSTARS.NET, TECH-STARS.NET,
TELIS.NET, TEX-STARS.NET, THEVISION.NET, WORLDINTER.NET, WTEZ.NET.


4. The brand names and use of the websites for the domain names listed above.


The above shall be collectively referred to as the "Assets".


B. The Seller shall pay all expenses, debts, deficiencies, obligations,
liabilities, assessments, claims, demands, fines or penalties related to any of
the Assets that arise from the operation of the Internet Business prior to the
Closing Date. Except as set forth in Section III E, the Buyer is not assuming or
undertaking to assume and shall have no responsibility for any liabilities of
the Operating Companies whether fixed or contingent, past, present or future, or
direct or indirect, arising out of or in connection with the Internet Business
or the Operating Companies ownership and use of the Assets, or any other acts or
omissions of the Operating Companies in connection therewith prior to the
Closing.


III.
PURCHASE PRICE; ADJUSTMENT AND PAYMENT.



A. Purchase Price. The purchase price is THREE MILLION SEVEN HUNDRED-FIFTY
THOUSAND DOLLARS ($3,750,000) (the “Purchase Price”) to be paid as provided in
section III C below and subject to adjustment as set forth in section III B
below.


B. Adjustments to Purchase Price. The Purchase Price is based on Seller’s
estimate that the Annualized Dial-up and E-mail Revenues are Six Million Dollars
($6,000,000) and that the Estimated Deferred Revenue as of Closing is $750,000.
In the event that the actual Annualized Dial-up and E-mail Revenue or the actual
Deferred Revenue as of Closing differs from the estimates, the Purchase Price
will be subject to adjustment. Seller will verify the actual Annualized Dial-up
and E-Mail Revenues for the month of October 2007 and the actual amount of
Deferred Revenue as of Closing by delivering its written certificate to the
Purchaser within thirty (30) days of Closing. The Purchase Price will be
increased or decreased by an amount equal to the difference between the
Estimated Annualized Dial-up and E-mail Revenue and the actual Annualized
Dial-up and E-mail Revenues multiplied by seventy-five one hundredths (0.75).
The Purchase Price will be increased to the extent that the actual Deferred
Revenue is less than the Estimated Deferred Revenue and the Purchase Price will
be decreased to the extent that the actual Deferred Revenue is greater than the
Estimated Deferred Revenue. The purchase price adjustment will be added to or
subtracted from (as the case may be) the Deferred Purchase Price Payment (as
defined below) payable to Seller pursuant to Subsection C2 below.


 
3

--------------------------------------------------------------------------------

 
 
C. Payment of Purchase Price. The Buyer will pay the total Purchase Price to the
Seller as follows:


1. Payment at Closing. ONE MILLION DOLLARS ($1,000,000) will be paid at Closing
by wire transfer to an account designated by Seller, and


2. Deferred Payments. One Million Dollars shall be due on November 30, 2007
payable by wire transfer to the same account as specified immediately above (the
“Second Installment”). The Second Installment shall accrue interest at the rate
of two percent (2%) per month, prorated for any partial month, if paid after
November 30, 2007. Starting on January 1, 2008 and on the first day of each
month thereafter, Buyer will pay to Seller thirty-six (36) monthly installments
each of which shall be equal to one-thirty-sixth (1/36) of the balance of the
Purchase Price (collectively, the “Deferred Purchase Price Payment”) via Bank
Check to the Seller. Any adjustments to the Purchase Price made pursuant to
Subsection B above of this Section III shall adjust the monthly installment
payments as follows: the Adjusted Purchase Price minus the cash payment at
Closing and minus the Deferred Payments already paid divided by the remaining
months left on the installments. If any Deferred Purchase Price Payment is not
paid within fifteen (15) days of its due date, Seller shall have the right to
demand payment in full of the entire deferred portion of the Purchase Price.


D. True-Up of Monies Collected. The Buyer and Seller shall conduct a true-up on
or before ninety (90) days regarding monies collected by Buyer or Seller after
Closing. If Buyer collects any money due from the Conveyed Customers to the
Seller after the Closing Date, Buyer will pay Seller that portion of the money
for the services that were rendered by Seller. If Seller collects any money due
from Conveyed Customers to the Buyer after the Closing Date, Seller will pay
Buyer the portion of the money received for the services that were rendered by
Buyer. The parties have an additional thirty (30) days to settle the amount due
or this true-up may be subject to dispute resolution as set forth below.


E. Assumption of Liabilities. The Buyer shall assume and discharge the
obligation to provide Internet Services to the Customers who have paid the
Deferred Revenue to Seller. At Closing, Seller will provide Buyer with a true
and correct listing of the Deferred Revenue and the Customers to which the
deferred revenue relates as of the Closing Date. The Buyer is not obligated to
assume any telecommunications contracts related to providing Internet services
to Conveyed Customers.


F. Dispute Resolution. Purchaser shall provide written notice to Seller within
thirty (30) days of delivery of Seller’s certification of the Actual Monthly
Revenue and the Actual Deferred Revenue if Purchaser disputes the accuracy of
the certification. A dispute with respect to the certification shall not affect
the obligation of the Purchaser to make timely payment of the monthly portion of
the deferred portion of the Purchase Price. A dispute as to the accuracy of the
certification shall first be referred to the outside accountants of the parties
for resolution. If the parties are unable to reach agreement with respect to the
matters in dispute within thirty (30) days following referral of the dispute to
the parties outside accountants, the matter shall be resolved by binding
arbitration before a single arbitrator to be conducted in Portland, Maine. The
arbitrator shall be an independent certified public accountant selected by the
outside legal counsel of the parties in the exercise of their reasonable
business judgment. The cost of the arbitrator shall be shared equally by the
parties. The arbitrator shall render his decision in writing within sixty days
of the referral of the dispute to the arbitrator. The ruling of the arbitrator
shall be final and not subject to review or appeal.


 
4

--------------------------------------------------------------------------------

 


IV.
REPRESENTATIONS AND WARRANTIES OF SELLER. 



The Seller represents and warrants to the Buyer, its successors and assigns,
that the following facts are true, complete, and correct as of the date of this
Agreement and will be true, correct, and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section IV, with the knowledge that Buyer is
purchasing the Assets in full reliance thereon):
 
A. Organization of the Seller. Seller is a corporation duly organized, validly
existing, and in good standing as a domestic corporation under the laws of the
State of Delaware and has the corporate power to carry on its business as now
conducted and to perform its obligations hereunder.
 
B. Authorization of Transaction. The Seller has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. Without limiting the
generality of the foregoing, the board of directors of the Seller has duly
authorized the execution, delivery, and performance of this Agreement by the
Seller. This Agreement constitutes the valid and legally binding obligation of
the Seller, enforceable in accordance with its terms and conditions.
 
C. Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section II above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Seller is subject or any provision of the charter
or bylaws of the Seller or (ii) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Seller is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any security interest, lien, or
encumbrance upon any of its assets). The Seller does not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order for it to consummate the
transactions contemplated by this Agreement (including the assignments and
assumptions referred to in Section II above).
 
D. Legal Compliance. The Seller has complied with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against the Seller alleging any failure so to comply.
 
E. Brokers' Fees. The Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.
 
 
5

--------------------------------------------------------------------------------

 
 
F. Title to Assets. The Seller has good and marketable title to, or a valid
leasehold or license interest in, the properties and assets used by them,
located on their premises, or shown on Seller’s most recent balance sheet or
acquired after the date thereof, free and clear of all security interests,
except for properties and assets disposed of in the Ordinary Course of Business
since the date of the most recent balance sheet. Without limiting the generality
of the foregoing, the Seller has good and marketable title to all of the
Acquired Assets, free and clear of any Security Interest or restriction on
transfer. This Agreement and all of the documents, instruments and agreements
related hereto have been duly and validly executed and delivered by the Seller,
as appropriate, and are valid and binding obligations of each of the Sellers,
enforceable in accordance with their terms. The Seller has paid all debts and
liabilities related to the Assets prior to the Closing Date, none of which debts
or liabilities are being assumed by the Buyer.
 
G. Contracts and Agreements. The Seller will deliver to the Buyer, at closing, a
correct and complete copy of each written contract being transferred and
assigned to the Buyer as part of the Assets and referred to in Section II.A.1.
and a written summary setting forth the material terms and conditions of each
oral agreement being transferred and assigned to the Buyer as part of the Assets
and referred to in Section II.A.1. With respect to each such agreement: (A) the
agreement is legal, valid, binding, enforceable, and in full force and effect in
all material respects; (B) no party is in material breach or default, and no
event has occurred which with notice or lapse of time would constitute a
material breach or default, or permit termination, modification, or
acceleration, under the agreement; and (C) no party has repudiated any material
provision of the agreement. Seller may assign all accounts, contracts,
agreements, and service agreements related in any way to the Internet Business
Customers to Buyer without the consent of the Internet Business Customers.
 
H. Internet Service Business Warranties. Substantially all of the Internet
Service Business services provided by the Seller have conformed in all material
respects with all applicable contractual commitments and all express and implied
warranties, and the Seller has no material liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) for damages in connection therewith.
 
I. Internet Business Liabilities. The Seller has no material liability (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any of the Assets.
The Seller agrees to indemnify Buyer for all Liabilities incurred prior to the
Closing Date.
 
J. Intellectual Property. The Seller has not interfered with, infringed upon,
misappropriated, or violated any material intellectual property rights of third
parties in any material respect, and the Seller has not ever received any
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that any of
the Seller must license or refrain from using any Intellectual Property rights
of any third party). To the knowledge of the Seller, no third party has
interfered with, infringed upon, misappropriated, or violated any material
Intellectual Property rights of the Seller in any material respect.
 
 
6

--------------------------------------------------------------------------------

 
 
K. Litigation. The Seller is not (1) subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) a party or, to its knowledge,
threatened to be made a party to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator, which, individually or in the aggregate, if adversely determined,
could materially impair the Assets or the ability of either of the Seller to
perform any of its obligations hereunder. Furthermore, there are no defaults by
the Seller under any applicable order, writ, injunction, decree or award of any
court or arbitrator or any governmental department, board, agency or
instrumentality which would materially impair either of the Seller’s ability to
perform any of its obligations hereunder.
 
L. Disclosure. The Seller has reviewed all information known to it and has
disclosed to Buyer all known material information relevant to the Assets. None
of the representations and warranties made by Seller in this Agreement or in any
document or exhibit to be furnished by it hereto, or on its behalf, contains or
will contain any untrue statements of material fact, or omit any fact the
omission of which would be materially misleading.
 
V.
REPRESENTATIONS AND WARRANTIES OF BUYER.



A. Organization of Buyer. Buyer is corporation duly organized, validly existing,
and in good standing as a domestic corporation under the laws of the State of
Nevada and has the corporate power to carry on its business as now conducted and
to perform its obligations hereunder.


B. Authority of Buyer. Buyer has full power and authority to enter into and
perform this Agreement, and all proceedings necessary to duly authorize the
execution and delivery of this Agreement by the officer executing the same on
the respective Buyer’s behalf have been taken and this Agreement is the legal
and binding obligation of the Buyer, enforceable in accordance with its terms
and conditions applicable to Buyer.


C. Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of Buyer, threatened against Buyer. Buyer is not in
default with respect to or subject to any outstanding judgment, order, writ,
injunction, decree, assessment or other similar command of any court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, affecting it.


D. Compliance with Laws. Buyer has complied with all laws, regulations and
orders applicable to its business.


E. Noncontravention. The execution and delivery by Buyer of this Agreement, the
consummation by Buyer of the transactions contemplated hereby, and the
compliance by Buyer with the terms hereof, will not:


1. conflict with, violate or result in the breach of or contravene any of the
terms conditions or provisions of, or constitute a default under, Buyer’s
articles of incorporation, bylaws, or in any material respect, any law,
regulation, order, writ, injunction, decree, determination or award of any
court, governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator applicable to Buyer or its assets and properties; or


 
7

--------------------------------------------------------------------------------

 
 
2. result in the conflict with, the material breach of any term or provision of,
the termination of, or the acceleration or permitting the acceleration of the
performance required by the terms of, or constitute a default under or require
the consent of any party to, any loan agreement, indenture, mortgage, deed of
trust or other contract, agreement or instrument, to which Buyer is a party or
by which it is bound; or


3. conflict with any organizational documents or other agreements, licenses or
permits of any kind relating to the formation, management, operation or other
activity of Buyer.


F. Governmental Approvals. No authorization, approval or consent of any
governmental or regulatory authority or agency is necessary to permit Buyer to
execute and deliver this Agreement and to perform its obligations hereunder.


G. Brokers' Fees. The Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.


H. Disclosures. No representation, warranty or covenant by Buyer in this
Agreement, or any certificate or any other instrument furnished or to be
furnished to Seller pursuant hereto or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of material
fact or omits or will omit any material fact which will make the statements
contained herein or therein materially misleading.


I. Waiver. The applicable party may waive any condition specified in this
Section V if its president or other duly authorized officer executes a writing
so stating at or prior to the Closing.


VI.
COVENANTS



A. Payment of Post-Closing Monies Received. Seller will immediately upon receipt
(and no longer than a one weeks time) forward to Buyer any and all monies
received or collected by the Seller on or after the Closing Date on account of
services provided to the Conveyed Customers by the Buyer after the Closing Date.
If Seller refuses to forward any and all monies received or collected by the
Seller after the Closing Date on account of services rendered by the Buyer as
aforesaid, the Buyer has the right to withhold payment due to the Seller in such
amount.


B. Domain Transfer and Support.  After the Closing Date, the Seller will host
e-mail accounts and personal websites for the customers that are conveyed to the
Buyer for a period of up to six (6) months following the Closing. During this
six (6) month period, the Buyer will move all e-mail accounts from Seller’s
servers for the customers that are using a transferred domain. Also, both Buyer
and Seller will endeavor to move all shared e-mail services to a mutually
agreeable third party e-mail provider for the customers that are using the
domains that are not transferred to Buyer. If, following the six (6) months, the
Buyer and Seller cannot agree on a third party e-mail provider then e-mail will
remain hosted on the Seller’s e-mail platform for a nominal fee of $0.10 per
mailbox per month. Alternatively the Buyer may be selected to host all e-mail
for the shared domains, if agreed to by the Seller, for the nominal fee of $0.10
per mailbox per month. Payments for e-mail services to be paid to the provider
on the first of each month with the first payment scheduled for May 1, 2008.


 
8

--------------------------------------------------------------------------------

 
 
The Seller shall create an interface which allows for the proper management of
e-mail addresses for supporting the e-mail addresses that are hosted by the
Seller for the Buyer. Should the Buyer be selected to host mail in perpetuity
then it will be the responsibility of the Buyer to create an interface which
allows for the proper management of e-mail addresses for continued support of
the Non-Conveyed Customers and Seller’s internal use with proper communication
between Buyer and Seller to prevent duplicate accounts. This management would
include additions, deletions, changes, and other e-mail related functions.
Should the Seller be chosen to host mail in perpetuity, the Seller shall
continue to provide this interface.


C. Non-Compete Agreement: Seller has entered into a separate non-compete
agreement regarding the Internet Business. Seller further agrees to forward all
sales leads exclusively to Buyer if it relates to Internet Access.


D. Further Acts. Each Party shall on the reasonable request of the other party
execute and deliver in proper form any instruments and documents and perform any
and all acts necessary or desirable for perfecting in the other party title to
all items intended to be transferred under this Agreement and placing that party
in actual possession of the item(s).


E. Assistance with Transition. Seller will provide reasonable transition
services to Buyer for a period of up to a maximum of thirty (30) days in order
to help the smooth transfer of all Customers, contracts and other Assets to
Buyer. From that point forward, up to one year, the Seller agrees to be
available to the Buyer to provide assistance by telephone on an “as-needed”
basis. Seller also agrees to host e-mail and personal websites for the Conveyed
Customers who are using any of the conveyed domains for a period of no more than
six (6) months.


F. Escrow of Funds Pending Payment. Notwithstanding anything to the contrary set
forth in this Agreement or in any other document executed or delivered in
connection with this Agreement, until such time as the Second Installment is
paid to Seller:


1. Only that customer information necessary for Buyer to provide customer
support to the Conveyed Customers will be provided to the Buyer;


2. Customer billing and collection shall remain the responsibility of Seller;


3. All payments from Conveyed Customers on account of services rendered on or
after November 1, 2007 shall be retained by Seller and Seller shall remain
responsible for payment of dial access operational expenses; and


4. Buyer will not inform the Conveyed Customers that Buyer has acquired Seller’s
Internet Business.


 
9

--------------------------------------------------------------------------------

 
 
At such time as the Second Installment is paid in full, Seller will remit to
Buyer the amounts collected from the Conveyed Customers on and after November 1,
2007, less the amount of dial access operational expenses incurred with respect
to the Conveyed Customers on or after November 1, 2007 through the date the
Second Installment is paid in full. On November 30, 2007 and on the last day of
each month thereafter until the Second Installment is paid in full, Seller may
apply the funds collected on account of the Conveyed Customers on or after
November 1, 2007, less the amount of dial access operation expenses incurred
with respect to the Conveyed Customers, to the payment of the Second
Installment. Any amounts applied to the Second Installment by Buyer in this
fashion shall first be applied to outstanding interest on the Second
Installment. Buyer hereby authorizes Seller to file a financing statement with
the Secretary of State of Nevada or such other filing offices as Seller
determines are appropriate to provide notice of Seller’s rights under this
Agreement. At such time as the Second Installment is paid in full, together with
all accrued interest, the remaining customer data and billing and collection
responsibility shall be transferred to Buyer and Buyer shall be responsible for
all expenses associated with the operation of the Internet Business.


VII.
INDEMNIFICATION



A. Buyer agrees to indemnify, defend and hold the Seller and its successors and
assigns, harmless against any and all losses, damages, demands, claims,
assessments, actions, taxes, deficiencies, penalties, interest, reasonable
attorney’s fees, costs and expenses, arising out of, or incident to, any of the
following (the “Losses”): (i) any inaccuracy, misrepresentation or breach of any
warranty made by Buyer in this Agreement; and (ii) any failure by Buyer to
perform in accordance with the terms hereof any of the obligations or covenants
to be performed by it hereunder. The indemnification obligations of the Buyer
under this Section VII.A. and the representations, warranties, agreements and
covenants of the Buyer under this Agreement shall survive the Closing for a
period of one (1) year from the Closing Date, provided further, however that the
one year limitation shall not be applicable to Buyer’s obligation to pay the
deferred portion of the Purchase Price. Notwithstanding anything to the contrary
set forth in this Agreement, Buyer shall not be liable for the first $200,000 in
Losses incurred by the Seller, provided further, however, that the foregoing
limitation shall not apply to the Buyer’s obligation to pay the deferred portion
of the Purchase Price.


B. The Seller agrees to indemnify, defend and hold the Buyer and its
shareholders, directors, officers, affiliates, successors and assigns harmless
against any and all Losses (as defined above) arising out of or incident to any
of the following:


1. any inaccuracy, misrepresentation or breach of any representation or warranty
made by Seller in this Agreement;


2. any failure by the Seller to perform in accordance with the terms hereof any
of the agreements, obligations or covenants to be performed by it hereunder;


3. any liability of the Seller, whether accrued, absolute, contingent or
otherwise, and whether due or to become due unless otherwise expressly assumed
by Buyer pursuant to this Agreement and the documents and agreements executed
pursuant hereto; and


 
10

--------------------------------------------------------------------------------

 
 
4. any claim related to the Sellers or to the Assets in which the principal
event giving rise thereto occurred prior to Closing, including, but not limited
to, claims of ownership of Assets by customers or other parties, taxes of all
kinds, any claim made under the Bulk Transfers Title of the Virginia Uniform
Commercial Code, and any claim, damage or liability resulting from lack of
compliance with laws or governmental regulations, whether federal, state or
local.


The indemnification obligations of the Seller under this Section VII.B. and the
representations, warranties, agreements and covenants of the Sellers under this
Agreement shall survive the Closing for a period of one (1) year from the
Closing Date. Notwithstanding anything to the contrary set forth in this
Agreement, Seller shall not be liable for the first $200,000 in losses incurred
by the Buyer.


C. Within thirty (30) days of the assertion of any claim or discovery of
material facts upon which Seller or Buyer (the “Indemnitee”) intends to base a
claim for indemnification hereunder, Indemnitee shall give written notice to the
party against whom the claim is made (the “Indemnitor”) of such claim or facts.
The Indemnitor shall have the right to participate jointly with the Indemnitee
in the defense of any claim, demand, lawsuit or other proceeding in connection
with which the Indemnitee claims indemnification hereunder and with respect to
any issue involved in such claim, demand, lawsuit or other proceeding as to
which the Indemnitor shall have acknowledged the obligation to indemnify the
Indemnitee hereunder, the Indemnitor shall have the sole right to settle or
otherwise dispose of such claim, demand, lawsuit or other proceeding on such
terms as the Indemnitor, in its or his sole discretion, shall deem appropriate.


D. In the event the Indemnitor elects, within thirty (30) days of the receipt of
the original notice thereof, to contest such claim by written notice to the
Indemnitee, the Indemnitee will be entitled to be paid hereunder within five (5)
days after the final determination of such contest either by written
acknowledgment of the Indemnitor or a final judgment of a court of competent
jurisdiction. If the Indemnitor does not so elect, the Indemnitee shall be paid
promptly and in any event within thirty-five (35) days after receipt by the
Indemnitor of the notice of the claim.


VIII.
MISCELLANEOUS



A. This Agreement shall not confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns.


B. This Agreement (including the documents referred to herein) constitutes the
entire agreement among the parties hereto and supersedes any prior
understandings, agreements, or representations by or among the parties, written
or oral, to the extent they have related in any way to the subject matter
hereof.


C. This Agreement shall be binding upon and inure to the benefit of the parties
named herein and their respective successors and permitted assigns. No party may
assign either this Agreement or any of his or its rights, interests, or
obligations hereunder without the prior written approval of the other party.


 
11

--------------------------------------------------------------------------------

 
 
D. Each party shall be responsible for its own legal and transactional expenses,
including the cost of any fees owed to any broker or finder engaged by a party
in connection with the transactions contemplated by this Agreement.


E. All covenants, agreements, representations and warranties of the parties made
herein and in the certificates, lists, exhibits, schedules or other written
information delivered, attached, or furnished in connection therewith and
herewith shall be deemed material and to have been relied upon by the other
party, and, except as provided otherwise in this Agreement, shall survive the
delivery of the certificates representing the shares and the payment of the
Purchase Price and shall bind the respective successors and permitted assigns of
the parties, whether so expressed or not, and, except as provided otherwise in
this Agreement, all such covenants, agreements, representations and warranties
shall inure to the benefit of each party’s respective successors and permitted
assigns, whether so expressed or not.


F. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. The facsimile signature of any party shall be deemed to be
an original signature of such party and shall be given the same effect as an
original signature of such party.


G. The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.


H. This Agreement shall be governed by and construed in accordance with the
domestic laws of the Commonwealth of Virginia.


I. The Parties hereto have agreed upon the text of a press release announcing,
among other things, the execution of this Agreement, which press release shall
be disseminated promptly following the Closing hereof.


J. No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by both of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.


K. Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.


L. The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word “including” shall mean including
without limitation. The exhibits, if any, identified in this Agreement are
incorporated herein by reference and made a part hereof.


 
12

--------------------------------------------------------------------------------

 
 
M. All notices and communications pursuant to this Agreement shall be in writing
and shall be deemed properly given and effective when received if (a) personally
delivered, (b) sent by a national delivery service providing evidence of
delivery, or (b) sent by facsimile, to the following:


If to Seller, to:


UNITED SYSTEMS ACCESS, INC.
5 Bragdon Lane
Kennebunk, Maine 04043
207-604-2300


With a copy to:
 
Drummond Woodsum & MacMahon
245 Commercial Street
P.O. Box 9781
Portland, ME 04104-5081
Attn: Benjamin E. Marcus, Esq.


If to Company, to:


SITESTAR CORPORATION
7109 Timberlake Road, Suite 201
Lynchburg, VA 24502
434-239-4272


N. If either party hereto shall breach any of the terms hereof, such party shall
pay to the non-defaulting party all of the non-defaulting party's costs and
expenses, including attorney's fees, incurred by such party in enforcing the
terms of this Agreement.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first written above.
 

UNITED SYSTEMS ACCESS, INC.     SITESTAR CORPORATION                        

--------------------------------------------------------------------------------

By: L. William Fogg    

--------------------------------------------------------------------------------

By: Frank R. Erhartic, Jr. Title: CEO     Title: President & CEO

 
 
13

--------------------------------------------------------------------------------

 